Citation Nr: 9904801	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-41 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the lumbar vertebrae, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the nasal bone, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for 
kidney stones.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1972 
to December 1975.  

In the substantive appeal which was received at the regional 
office (RO) in October 1995, the veteran referred to a claim 
of entitlement to a compensable disability evaluation for 
scars on the bridge of his nose, a disability that has been 
separately evaluated as noncompensably disabling.  This claim 
is not inextricably intertwined with the current appeal and 
is therefore referred to the RO for appropriate action.  


REMAND

Residuals of a fracture of the veteran's lumbar vertebrae are 
currently evaluated as 30 percent disabling.  According to a 
relevant diagnostic code, residuals of a fracture of the 
vertebra are evaluated based upon the presence or absence of 
cord involvement, the need to be bedridden or to use long leg 
braces, and the presence of abnormal mobility requiring a 
neck brace (jury mast).  A 60 percent or 100 percent 
disability evaluation may be assigned depending upon the 
severity of such symptoms.  Other cases are rated in 
accordance with definite limited motion or muscle spasm, with 
a 10 percent evaluation added for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a, Code 5285 (1998).  
Under cases involving ankylosis and limited motion, ratings 
are not assigned for more than one segment by reason of 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Note following Code 5285 (1998).  

Moderate limitation of motion of the lumbar spine warrants 
the assignment of a 20 percent disability evaluation.  Severe 
limitation of motion of the lumbar spine will result in the 
assignment of a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Code 5292 (1998).

Review of the claims folder indicates that, although the 
veteran's service-connected low back disability was initially 
evaluated (at the start of his appeal) as 20 percent 
disabling, the RO, by a February 1996 rating action, assigned 
a 30 percent disability evaluation.  In the February 1996 
rating decision, the RO explained that the evidence of record 
at that time showed moderate limitation of motion of the 
veteran's lumbar spine, which warranted a 20 percent 
disability rating.  The RO then added an additional 
10 percent evaluation, based upon demonstrated vertebral 
deformity, which resulted in a rating of 30 percent for the 
service-connected residuals of a fracture of the veteran's 
lumbar vertebrae.  

According to a July 1995 VA orthopedic (spine) examination 
report, the veteran had complaints of "on and off" back 
pain which, at times, was severe and prevented him from 
sitting for long periods.  The veteran informed the examiner 
that he had been taking medication for this pain "for some 
time."  The examination demonstrated musculature of the 
veteran's back which was within normal limits, "good" 
muscle strength, as well as slight limitation of motion as 
follows:  forward flexion of approximately 80 degrees, 
backward extension of 30 degrees, bilateral lateral flexion 
of 30 degrees, and bilateral rotation of 30 degrees.  The 
examiner noted that the veteran exhibited "some" pain in 
his lower lumbosacral area on motion but no muscle spasm.  

In addition, the examiner concluded that the evaluation 
demonstrated no evidence of neurologic involvement.  The 
examiner cited negative straight leg raising testing, equal 
muscle strength, normal and reactive deep tendon reflexes, 
and normal gross sensation.  X-rays taken of the veteran's 
lumbosacral spine showed some straightening of the normal 
lordotic curve, minimal spurring involving the bodies of the 
mid-lumbar vertebrae, but otherwise intact and unremarkable 
bony structures and well-maintained intervertebral disc 
spaces.  The examiner conducting the evaluation diagnosed low 
back pain, a history of a fracture of the lumbosacral spine 
with minimal spurring.  

A private examination conducted in December 1995 demonstrated 
range of motion of the veteran's lumbar spine which was 
limited by pain.  Specifically, the examiner noted that the 
veteran could only forward flex "so that his fingertips came 
to the junction of the mid-distal tibia levels."  Extension 
was "very slow and painful."  Further extension past 
neutral, rotation, and bending were "almost" impossible due 
to pain.  Straight leg raising in the lying position was 
"slightly" limited due to pain.  The examining physician 
expressed his opinion that the veteran's back disability 
would likely make him unable to sit for long periods of time 
and that the veteran's back disorder and diabetes would 
probably not enable him "to do anything involving long 
standing or walking."  

VA outpatient treatment records dated in August, October, and 
December 1996 indicated continued complaints of back pain.  
X-rays taken of the veteran's lumbosacral spine in December 
1996 showed very minimal degenerative change in the vertebral 
bodies, normal discs, and intact posterior elements.  In 
April 1997, the veteran requested a refill of his medication 
for his back pain.  

At a VA spine examination conducted in June 1997, the veteran 
complained of continuing (daily) "major" problems with back 
pain.  The veteran also cited some stiffness daily and some 
aching daily.  In addition, he explained that he had 
developed weakness in his right lower leg with some aching 
and some numbness, which was exaggerated on prolonged 
standing, walking, or any vigorous physical activity.  The 
examiner observed that the veteran had preserved lumbar 
lordosis as well as tense, but not tender, paravertebral 
muscles.  Further examination showed forward bending to 
80 degrees, left and right lateral bending to 40 degrees, and 
rotation to the left and right at the lumbar area to 15 
degrees.  Pain on straight leg raising of the veteran's right 
leg was shown.  The examiner diagnosed symptomatic lumbar 
degenerative disease.  A social and industrial survey 
evaluation report signed in July 1997 indicates that, based 
on the veteran's back problems, it was felt that the veteran 
would unlikely ever be able to obtain or maintain gainful 
employment.

More recently, at the personal hearing conducted at the RO 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in June 1998, the veteran described 
considerable ongoing pain and muscle spasm.  Hearing 
transcript (T.) at 6-7, 10.  These recently reported 
symptoms, and the July 1997 opinion, strongly suggest that 
the veteran should undergo an evaluation to provide specific 
information regarding functional losses that he experiences 
as a result of his lumbar spine disability.  See DeLuca v. 
Brown, 8 Vet.App. 202, 206 (1995) (examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups").  See also Ardison v. Brown, 6 Vet.App. 405, 407 
(1994) and Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

As for the claim of entitlement to a compensable disability 
evaluation for kidney stones, the Board notes that, according 
to the pertinent medical records which have been obtained and 
associated with the claims folder, the veteran has undergone 
several pertinent VA examinations.  At a VA genitourinary 
examination conducted in February 1994, the veteran reported 
that he had been hospitalized in March 1993 for 
nephrolithiasis, that he was admitted with gross hematuria 
and severe abdominal pain secondary to renal colic, and that 
an intravenous pyelogram (IVP) at that time showed right 
ureteral stones and prostatic stones.  The veteran informed 
the examiner in February 1994 that he had not had any 
episodes of colic (except occasional dysuria) since this 
previous hospitalization.  Examination of the veteran's 
abdomen in February 1994 was within normal limits.  His 
kidneys were not palpable.  There was no evidence of 
infection, but the veteran was positive for glycosuria.  
According to the examination report, an IVP showed a 
4 millimeter diameter stone in the right proximal ureter.  
The examiner diagnosed nephrolithiasis.  

In July 1995, the veteran underwent another VA genitourinary 
examination at which time he reported that, in the previous 
year, he had passed six stones (without surgery) and has had, 
since that time, no further problem.  In addition, the 
veteran informed the examiner that his last X-rays showed no 
presence of stones.  Examination of the veteran's abdomen at 
the July 1995 examination was within normal limits.  His 
kidneys were not palpable and were nontender.  No infection 
was shown.  X-rays taken of the veteran's kidneys showed no 
evidence of radiopaque caliculi over the kidney shadows along 
the courses of the ureters or over the bladder shadow and no 
evidence of radiopaque urinary tract caliculi.  The examiner 
diagnosed nephrolithiasis by history which passed 
spontaneously.  

According to a private outpatient treatment record dated 
several months later, in October 1995, the veteran complained 
of passing kidney stones over the prior four to five days 
with some intermittent blood in his urine as well as some 
dribbling after urination.  He further reported that the pain 
in his back and mid-abdomen had improved but that he 
continued to have some achiness in his abdomen.  Examination 
showed a benign abdomen as well as negative urine.  The 
examining physician diagnosed kidney stones by the patient's 
history.  

Thereafter, in December 1996, the veteran sought treatment 
with complaints that he believed he had another kidney stone.  
He also reported having bloody urine.  The examiner assessed 
renal stones.  However, X-rays taken of the veteran's abdomen 
on the same day showed a right kidney which was obscured by 
bowel, gas, and feces and a left kidney which appeared to be 
normal.  The radiologist reviewing the films concluded that 
he could see no evidence of stones in the projection of the 
left kidney or ureters.  Two months later, the veteran was 
treated for right nephrolithiasis.  

In June 1997, the veteran underwent another VA genitourinary 
examination at which time he reported that his last episode 
of a kidney stone was approximately "the first of . . . 
[the] year."  At the time of this evaluation, the veteran 
also informed the examiner that he did not have pain, was not 
passing bloody urine, and did not have a known kidney 
disease.  Examination demonstrated good color (of the 
veteran); a normal abdomen; no tenderness over the area of 
the kidneys posteriorly; as well as a normal kidney, ureter, 
and bladder (KUB) showing no area suspicious for renal 
calculus.  The examiner diagnosed recurrent nephrolithiasis 
which was resolved and showed no abnormality at the 
evaluation.  In addition, the examiner noted that, with a 
number of recurrences in the past year, the veteran "would 
be likely to form additional stones."  The claims folder 
contains no more recent pertinent medical reports.  

According to these recent medical reports, the veteran has 
had kidney stones throughout the past several years.  As 
reported by the veteran, by June 1997, his last kidney stone 
episode had occurred approximately in the beginning of that 
year.  The June 1997 VA examination demonstrated that the 
veteran's recurrent nephrolithiasis had resolved.  No 
relevant abnormality had been shown at that evaluation.  

Importantly, however, the examiner conducting the June 1997 
VA examination also concluded that, with the number of 
recurrences that the veteran had experienced in the past 
year, he "would be likely to form additional stones."  This 
is significant because the veteran testified at the June 1998 
hearing that he was receiving treatment for kidney stones.  
T. at 12-13.  According to the veteran's testimony, surgery 
may be required to remove his stones.  T. at 13.  His 
representative also identified places where the veteran was 
then being followed for increased problems due to kidney 
stones.  In light of the veteran's recent testimony, the 
Board concludes that his claim for a compensable disability 
evaluation for kidney stones should be remanded to allow the 
RO an opportunity to obtain the additional records of 
relevant treatment that he has received and to afford him an 
examination to determine if this service-connected disability 
has increased in severity as has been suggested in June 1998.  

With regard to the claim of entitlement to a disability 
rating greater than 10 percent for residuals of a fracture of 
the nasal bone, the Board notes that, at a VA nose and 
sinuses examination conducted in July 1995, the veteran 
reported that, since his in-service nasal fracture, he has 
experienced problems breathing on his left side as well as 
several episodes of frontal and maxillary sinusitis.  
Examination demonstrated some septum deformity on the right.  
However, the remainder of the examination, including an 
evaluation of the floor of his nose, inferior meatus, 
inferior turbinates, middle meati, middle turbinate, 
spheno-ethmoidal recess, olfactory area, and superior 
turbinates was within normal limits.  The veteran's ability 
to smell was not affected, and evaluation of his paranasal 
sinuses demonstrated no tenderness over the maxillary or 
frontal sinuses.  

X-rays taken of the veteran's nasal bones in July 1995 showed 
no significant pathological findings involving the nasal 
bones.  The radiologist reviewing the films expressed his 
opinion that they did not rule out an old healed fracture.  
In addition, X-rays taken of the veteran's sinuses at the 
same time showed deviation of the nasal septum to the right 
but no significant pathological findings involving the 
paranasal sinuses.  However, the examiner conducting the 
evaluation concluded that the X-rays of the veteran's nasal 
bones as well as his frontal and maxillary sinuses showed 
chronic sinusitis.  The examiner diagnosed status-post 
fracture of the nose with deviated septum to the right.  

Thereafter, in June 1997, the veteran was afforded a VA 
examination.  At this evaluation, the veteran reported that 
he had had "some congestion . . . [and] some deviation to 
the left."  The examiner noted that the deviation to the 
left was present on examination, although the veteran 
described himself as comfortable with some congestion in the 
nasal turbinates as well as some post nasal drip.  The 
examiner also referenced the veteran's history of recurring 
sinusitis "secondary to this old injury."  The examiner 
diagnosed post-traumatic nasal septal deviation to the left 
with nasal drip and recurrent sinusitis.  

Residuals of the fracture of the veteran's nasal bone have 
been rated based upon the diagnostic code which evaluates 
traumatic deviation of the nasal septum.  According to this 
diagnostic code, evidence of traumatic deviation of the nasal 
septum resulting in 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
warrants the assignment of a 10 percent disability 
evaluation.  A higher disability rating cannot be granted 
under this diagnostic code.  38 C.F.R. § 4.97, Code 6502.  (A 
10 percent rating was also the highest schedular rating 
assignable under the old criteria relating to deflection of 
the septum.  38 C.F.R. § 4.97, Code 6502 (1996).)

However, the Board finds it significant that the examiner 
conducting the June 1997 examination associated the veteran's 
recurrent sinusitis with his service-connected nasal 
disability.  Because the veteran's service-connected 
disability has been viewed by the RO as including any 
fracture residuals, if it is determined that sinusitis is a 
residual debility of the service-connected condition, 
analysis of the rating claim before the Board would require 
consideration of additional rating criteria relating to 
sinusitis.  Since this question has not been addressed by the 
RO, and because the June 1997 report strongly suggests that 
service-connected residuals should be viewed as including 
sinusitis, further development of this question is required.  

Given the aforementioned analysis, it is important to point 
out that the veteran has not been furnished with notice of 
the diagnostic codes which rate impairment resulting from 
sinusitis.  This is significant in part because the criteria 
used to evaluate disabilities of the respiratory system under 
38 C.F.R. § 4.97 of the VA Schedule for Rating Disabilities 
were revised, effective from October 7, 1996.  See 61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996).  See also 38 C.F.R. 
§ 19.29(b) (1998) (a statement of the case must contain a 
summary of the applicable laws and regulations, appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any recent treatment 
received for his lumbar spine, kidney 
stones, and nasal disabilities.  The 
Board is particularly interested in 
records of pertinent treatment that the 
veteran received from VA medical centers 
as well as from the Riverwood Family 
Medicine clinic and Gaston Urological 
Associates.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected residuals of a fracture 
of his lumbar vertebrae.  The claims 
folder, and a copy of this remand, should 
be made available to the examiner.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including the active and 
passive ranges of motion of the veteran's 
lumbar spine, as well as a discussion of 
the presence, or absence, of a listing of 
the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing 
or irregularity of joint space, abnormal 
mobility on forced motion, muscle spasm 
on extreme forward bending, and loss of 
lateral spine motion (unilateral) in the 
standing position.  See 38 C.F.R. 
§ 4.71a, Codes 5292 and 5295.  All 
functional losses found to be due to 
service-connected disability, including 
any pain, weakness, or additional 
difficulties during flare-ups, should be 
equated to range of motion lost beyond 
that demonstrated clinically.  The 
examiner should also provide an opinion 
as to the effect of the veteran's lumbar 
spine disability on his employability.

3.  The veteran should also be afforded a 
VA genitourinary examination to determine 
the extent of his service-connected 
kidney stone disability.  The claims 
folder, and a copy of this remand, must 
be made available to the examiner.  The 
examiner should obtain from the veteran 
information regarding the frequency of 
his stone formation as well as whether 
any such recurrences require any of the 
following:  diet therapy, drug therapy, 
or invasive or non-invasive procedures 
more than two times a year.  See 
38 C.F.R. § 4.115b, Code 7508.  (The 
examiner should rely on information of 
record, especially that obtained pursuant 
to the development sought in paragraph 1 
above in obtaining recent history of any 
therapy, or procedure that has been 
required.)  In addition, the examiner 
should secure information concerning the 
frequency of any colic attacks, 
infection, kidney function impairment, 
and the need for catheter drainage.  See 
38 C.F.R. § 4.115b, Code 7509.  All 
pertinent findings should be reported in 
detail.

4.  Furthermore, the veteran should be 
afforded a VA examination to determine 
the extent of the service-connected 
residuals of a fracture of his nasal 
bone.  The claims folder, and a copy of 
this remand, should be made available to 
the examiner.  The veteran's recent 
history of recurring symptoms should be 
set forth in detail, including the 
frequency of each problem identified.  
After interviewing and examining the 
veteran, as well as reviewing the 
pertinent medical records contained in 
the claims folder, the examiner should 
describe the severity of the symptoms 
experienced by the veteran (including the 
need for bed rest, treatment by a 
physician, or surgery) and the frequency 
of problems with headaches, pain, 
tenderness, purulent discharge or 
crusting.  Thereafter, the examiner 
should determine whether a diagnosis of 
sinusitis is appropriate and, if so, 
whether such a disorder is considered 
part of the fracture residuals or is as 
likely as not due to or made worse by 
fracture residuals.  

5.  When the development has been 
completed to the extent indicated, the RO 
should re-adjudicate the issues.  All 
potentially applicable rating criteria 
should be considered.  In adjudicating 
the veteran's increased rating claim for 
the residuals of a fracture of his nasal 
bone (including any resulting sinusitis), 
the RO must consider the respiratory 
system rating criteria in effect prior 
to, and since, October 7, 1996 and apply 
those most favorable to the veteran's 
claim.  If any benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 13 -


